Mr. Chief Justice Shepard
delivered the opinion of the Court:
It is well settled, as contended on behalf of the appellant, that a power conferred upon executive officers to make regulations in aid of the execution of a law, or for the better administration of affairs committed to them, does not extend to making a violation of one of those regulations a criminal offense. But the indictment did not charge the appellant with the offense of violating one of the civil service regulations relating to applications, but the commission of the offense of perjury in violation of section 5392, Rev. Stat. (U. S. Comp. Stat. 1901, p. 3653), which reads as follows: ■ “Every person who, having taken an oath before a competent' tribunal, officer, or person, in any case in which a law of the United States authorizes an oath to be administered, that he will testify, declare, depose, or certify truly, or that any written testimony, declaration, * * * or certificate * * * is true, wilfully and contrary to such oath, states or subscribes any material matter which he does not believe to be true,' is guilty of perjury, and shall he punished,” etc.
The perjury charged consisted in wilfully making a false answer under oath to one of the questions propounded in the application required by the civil service regulations. If there *132existed the power to make a regulation specifying the form of questions to be answered by the applicant, and to require oath to be made thereto, then the oath, when administered by an officer lawfully empowered, became an oath authorized by law, and any material statement falsely made became punishable as perjury under said section. United States v. Bailey, 9 Pet. 238, 9 L. ed. 113; Caha v. United States, 152 U. S. 211, 218, 38 L. ed. 415, 417, 14 Sup. Ct. Rep. 513; Re Kollock, 165 U. S. 526, 533, 41 L. ed. 813, 815, 17 Sup. Ct. Rep. 444.
The final contention is, that, by a clause of the 2d section of the civil service act of January 16, 1883, the power to make a regulation requiring a sworn statement in an application is expressly limited to that relating to the residence of the applicant; wherefore the oath made to the statement set out in the indictment was not only not authorized by law, but was in plain excess of its provisions. If this contention were sound, the conclusion would necessarily follow that the indictment is without foundation. Morrill v. Jones, 106 U. S. 466, 27 L. ed. 267, 1 Sup. Ct. Rep. 423. But we cannot accept this view of the meaning of the act. The clause referred to provides that “every application for an examination shall contain, among other things, a statement under oath setting forth his or her actual bona fide residence at the time of making the application, as well as how long he or she has been a resident of such place.” [22 Stat. at L. 404, chap. 27, U. S. Comp. Stat. 1901, p. 1218.]
An avowed purpose of the civil service act was to provide a fair apportionment of appointments to positions in the departments at the capital among the several States according to their population, and to effectuate this it was of prime importance that the residence of each applicant should be truly stated. This being a simple requirement of general application to all cases, the Congress did not leave it to the discretion of those charged with the execution of the law. As it was apparent, however, that further detailed information would be requisite to enable them to fully and fairly perform the duties intrusted to them,— information that would necessarily vary in its scope in respect of the many different qualifications required of applicants for the *133distinct branches of the government service,—the power to make inquiries relating thereto was almost of necessity left to their discretion. These were embraced in the “other things” mentioned in the clause aforesaid. It is true that the clause may not be happily constructed so as to show this intention with absolute certainty, but we think it clear that it must be interpreted as if, by transposition of words, it had been written as follows: Every application for an examination shall contain a statement, under oath, among other things setting forth his or her actual bona fide residence, etc. So read, the act itself required oath to be made, not only to the inquiry in regard to residence, but also to others that might be considered relevant and proper by the Civil Service Commission with the approval of the President. This conclusion renders it unnecessary to consider the particular effect of the general authority to make regulations conferred by another clause of the same section.
The oath having been authorized by law, there can be no doubt of the power of a notary public of the District of Columbia to administer it under the provisions of section 986, D. C. Rev. Stat., then in force. It is proper to say that the objection to the indictment on this last ground was practically abandoned on the argument.
There was no error in overruling the motion and entering judgment upon the verdict. The j udgment must be affirmed, and it is so ordered. ~ Affirmed.